Citation Nr: 0019530	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Presently, the veteran's only service-connected disability is 
PTSD which is currently evaluated as 30 percent disabling.  

The most recent rating decision was issued in June 1999.  
Following this rating decision, new evidence was submitted in 
the form of an October 1999 psychological evaluation from 
Arkansas Psychological Services (the first two pages are 
stapled to the envelope it was sent in and the last three 
pages are in the claims folder underneath the October 1999 
hearing transcript).  There is no indication that the RO 
considered this evidence in connection with the claim and the 
veteran has not waived RO consideration of this evidence.  
38 C.F.R. §§ 19.37(a); 20.1304(c) (1999).  



A supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1999).  

The Board notes that the findings made in the October 1999 
psychological examination indicated that the PTSD symptoms 
were significantly more severe than had been documented in 
the past.  The last VA examination was conducted almost three 
years ago in March 1997.  The Board is therefore of the 
opinion that a VA examination is required in order to 
adequately assess the current severity of the veteran's PTSD.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The Board is also of the opinion that a social and industrial 
survey would be helpful in clarifying the impact of the 
veteran's PTSD on his employability.  If the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

There are records referred to at the October 1999 hearing 
that are either not in the record or were referred to as 
being  incomplete.  It was reported that a VA social worker, 
L.B., had evaluated the veteran's PTSD and also diagnosed him 
with schizophrenia as being secondary to PTSD.  Tr., p. 2-3.  
While there are some VA records of L.B.'s treatment of the 
veteran, it is not clear as to whether all such records are 
of record.  



The veteran indicated during the October 1999 hearing that 
his ability to function in a structured or semi-structured 
environment had been evaluated by VA in Hot Springs about one 
year prior.  Tr., p. 8.  It does not appear that such records 
are in the file.  The above-mentioned records should be 
obtained.  Items generated by VA are held to be in 
"constructive possession" and must be obtained and reviewed 
to determine their possible effect on the outcome of a claim.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the veteran indicated that he was receiving 
treatment at a VA Medical Center, and the "Vet Center."  
The representative indicated that records from the Vet Center 
had not been associated with the "C-file."  Tr., p. 6.  It 
does not appear that such records have been obtained.  Bell, 
supra.  

During the October 1999 hearing before the undersigned travel 
Member of the Board, the veteran indicated that his service-
connected post-traumatic stress disorder (PTSD) had gotten 
worse in the last year.  This effectively raised the issue of 
entitlement to an increased rating for PTSD.  He also raised 
a claim of service connection for schizophrenia as secondary 
to PTSD.  Transcript, pp. 2-3.  As these issues are 
inextricably intertwined with the prepared and certified 
issue of entitlement to a TDIU, the Board is addressing them 
in the context of the development paragraphs below.  


In light of the above, this case is remanded for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  





2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, including records from 
the Little Rock VAMC and from the VA in 
Hot Springs.  The RO should also ask the 
veteran to clarify which Vet Center he 
has received treatment and obtain the 
medical records from that location.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

3.  After the aforementioned documents 
have been obtained, the RO should arrange 
for the veteran to undergo a VA social 
and industrial survey.  The social worker 
should comment on the degree of social 
and industrial impairment which the 
veteran experiences as the result of all 
of his disabilities, including all 
service-connected, nonservice-connected 
disabilities, and drug and alcohol abuse.  
The social worker should also provide an 
opinion as to the impact of social and 
industrial impairment on employability 
resulting solely from service connected 
PTSD.  


The social worker should also attempt to 
distinguish between the impact on 
employability resulting from the 
veteran's service-connected PTSD and the 
impact on employability resulting from 
any nonservice-connected disabilities, 
including drug and alcohol abuse.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the social worker prior 
and pursuant to the interview of the 
veteran, and the report of interview 
should be annotated in this regard.

4.  The RO should also schedule the 
veteran for a VA psychiatric examination 
by an appropriate specialist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service connected PTSD, and the etiology 
of schizophrenia, if present.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) must be annotated in this 
regard.  

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
offer an opinion as to how, and to what 
extent, the symptoms or manifestations 
affect the veteran's reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability, in 
general.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric disorders 
found, particularly schizophrenia, in 
addition to PTSD, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  If a psychiatric disorder(s) 
other than PTSD is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
PTSD, and, if so related, whether the 
veteran's PTSD has any effect on the 
severity of any other psychiatric 
disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment solely from 
PTSD.  The examiner should include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  In this 
regard, the examiner is directed to 
review the October 1999 psychological 
evaluation from Arkansas Psychological 
Services.  

If it is determined that schizophrenia is 
present, the examiner must express an 
opinion as to whether such disorder is 
secondary to the service-connected PTSD.  

If not directly secondary to service-
connected PTSD, but found to be 
aggravated by service-connected PTSD, the 
examiner must address the following 
medical issues: (1) The baseline 
manifestations which are due to the 
effects of nonservice-connected 
schizophrenia; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to service-
connected PTSD based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of schizophrenia 
are proximately due to service-connected 
PTSD.

The examiner must be requested to express 
an opinion as to the impact of PTSD 
and/or schizophrenia (if found) on the 
veteran's ability to obtain and retain 
substantially gainful employment.

In doing so, the examiner(s) should 
distinguish the impact of the veteran's 
service-connected disability(ies) on 
employment from the impact of his 
nonservice-connected disabilities on 
employment.  If unable to do so, the 
examiner(s) should so state.  Any 
opinion(s) expressed must be accompanied 
by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and medical opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for schizophrenia as secondary 
to service-connected PTSD with 
application of 38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 
(1995); an evaluation in excess of 30 
percent for PTSD, and readjudicate the 
issue of entitlement to a TDIU with 
consideration of 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, and 4.16 (1999).

If the benefits requested on appeal, for which a timely 
notice of disagreement has been filed, are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


